Citation Nr: 1438490	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-32 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for renal insufficiency.

2.  Entitlement to service connection for esophageal cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to November 1983.  He died in February 2011; the appellant is the Veteran's surviving spouse.  According to a September 2013 statement from the Regional Office (RO), the Veteran's surviving spouse was substituted as the claimant for the purposes of processing this appeal to completion.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) RO. 

FINDINGS OF FACT

1.  Prior to the promulgation of the Board's decision on appeal, the appellant withdrew the appeal as to the issue of entitlement to service connection for renal insufficiency.

2.  Prior to the promulgation of the Board's decision on appeal, the appellant withdrew the appeal as to the issue of entitlement to service connection for esophageal cancer.


CONCLUSION OF LAW

1.  The criteria for the appellant's withdrawal of the Substantive Appeal filed with respect to the issue of entitlement to service connection for renal insufficiency are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for the appellant's withdrawal of the Substantive Appeal filed with respect to the issue of entitlement to service connection for esophageal cancer are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In August 2008, the RO issued a rating decision which, in pertinent part, denied service connection for renal insufficiency and esophageal cancer.  According to a July 2014 statement, the appellant indicated that she was withdrawing the issues of service connection for renal insufficiency and esophageal cancer.  Accordingly, there no longer remains any allegation of fact or law for appellate consideration and, consequently, the Board does not have jurisdiction to review the claims.  The claims for service connection for renal insufficiency and esophageal cancer are, therefore, dismissed.



ORDER

The appeal as to the issue of entitlement to service connection for renal insufficiency is dismissed.

The appeal as to the issue of entitlement to service connection for esophageal cancer is dismissed.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


